Exhibit 10.36

SUPPLEMENT TO SECURITY AGREEMENT

Supplement No. 2 (this “Supplement”) dated as of July 30, 2007, to the Security
Agreement dated as of November 5, 2004 (as amended, restated, supplemented or
otherwise modified from time to time, the “Security Agreement”) by each of the
parties listed as “Grantors” on the signature pages thereto and those additional
entities that thereafter become grantors thereunder (collectively, jointly and
severally, “Grantors” and each individually, a “Grantor”) and WELLS FARGO
FOOTHILL, INC., in its capacity as Agent for the Lender Group and the Bank
Product Providers (together with its successors and assigns, in such capacity,
the “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of November 5, 2004
(as amended, restated, supplemented or otherwise modified from time to time, the
“Original Credit Agreement”) among Imaging Holdings Corp., a Delaware
corporation (f/k/a Monotype Imaging Holdings Corp.) (“Imaging Holdings”),
Monotype Imaging Inc., a Delaware corporation (f/k/a Monotype Imaging, Inc.)
(“Administrative Borrower”), International Typeface Corporation, a New York
corporation (“Typeface” and together with Administrative Borrower, the “Original
Borrowers”), the lenders party thereto (the “Original Lenders”) and Agent;

WHEREAS, Imaging Holdings, the Original Borrowers, Agent and certain lenders
have decided to amend and restate the Original Credit Agreement;

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of July 30, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, including all exhibits and schedules thereto, the “Credit
Agreement”) among Monotype Imaging Holdings Inc., a Delaware corporation
(“Parent”), Imaging Holdings, Administrative Borrower, Typeface (Typeface,
together with Administrative Borrower and Imaging Holdings, individually a
“Borrower” and collectively, the “Borrowers”), the lenders party thereto (the
“Lenders”) and Agent, the Lender Group agreed to make certain financial
accommodations available to Borrowers from time to time pursuant to the terms
and conditions thereof;

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Security Agreement and/or the
Credit Agreement;

WHEREAS, Grantors have entered into the Security Agreement in order to induce
the Lender Group to make certain financial accommodations to Borrowers; and

WHEREAS, pursuant to Section 5.16 of the Credit Agreement, new direct or
indirect Subsidiaries of Parent, Borrowers and the other Grantors, must execute
and deliver to Agent certain Loan Documents, including the Security Agreement,
and the execution of the Security Agreement by the undersigned new Grantor or
Grantors (collectively, the “New Grantors”) may be accomplished by the execution
of this Supplement in favor of Agent, for the benefit of the Lender Group and
the Bank Product Providers.



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:

1. In accordance with Section 24 of the Security Agreement, each New Grantor, by
its signature below, becomes a “Grantor” under the Security Agreement with the
same force and effect as if originally named therein as a “Grantor” and each New
Grantor hereby (a) agrees to all of the terms and provisions of the Security
Agreement applicable to it as a “Grantor” thereunder and (b) represents and
warrants that the representations and warranties made by it as a “Grantor”
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, each New Grantor, as security for the payment and performance in
full of the Secured Obligations, does hereby grant, assign, and pledge to Agent,
for the benefit of the Lender Group and the Bank Product Providers, a security
interest in and security title to all assets of such New Grantor including,
without limitation, all property of the type described in Section 2 of the
Security Agreement to secure the full and prompt payment of the Secured
Obligations, including, without limitation, any interest thereon, plus
reasonable attorneys’ fees and expenses if the Secured Obligations represented
by the Security Agreement are collected by law, through an attorney-at-law, or
under advice therefrom. Schedule 1, “Copyrights,” Schedule 2, “Intellectual
Property Licenses,” Schedule 3, “Patents,” Schedule 4, “Pledged Companies,”
Schedule 5, “Trademarks,” Schedule 6, “Commercial Tort Claims,” Schedule 7,
“Owned Real Property,” and Schedule 8, “List of Uniform Commercial Code Filing
Jurisdictions,” attached hereto supplement Schedule 1, Schedule 2, Schedule 3,
Schedule 4, Schedule 5, Schedule 6, Schedule 7, and Schedule 8, respectively, to
the Security Agreement and shall be deemed a part thereof for all purposes of
the Security Agreement. Each reference to a “Grantor” in the Security Agreement
shall be deemed to include each New Grantor. The Security Agreement is
incorporated herein by reference.

2. Each New Grantor represents and warrants to Agent, the Lender Group and the
Bank Product Providers that this Supplement has been duly executed and delivered
by such New Grantor and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium or other similar laws affecting creditors’ rights generally
and general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

3. This Supplement may be executed in multiple counterparts, each of which shall
be deemed to be an original, but all such separate counterparts shall together
constitute but one and the same instrument. Delivery of a counterpart hereof by
facsimile transmission or by e-mail transmission shall be as effective as
delivery of a manually executed counterpart hereof.

4. Except as expressly supplemented hereby, the Security Agreement shall remain
in full force and effect.

5. This Supplement shall be construed in accordance with and governed by the
laws of the State of New York, without regard to the conflict of laws principles
thereof.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Grantor and Agent have duly executed this
Supplement to the Security Agreement as of the day and year first above written.

 

NEW GRANTOR:    

MONOTYPE IMAGING HOLDINGS

INC.

      By:   /s/ Jacqueline Arthur       Name:   Jacqueline Arthur       Title:  
Chief Financial Officer

 

[SIGNATURE PAGE TO SUPPLEMENT NO. 2 TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

AGENT:  

WELLS FARGO FOOTHILL, INC.,

a California corporation, as Agent

    By:   /s/ David Sanchez     Name:   David Sanchez     Title:   Vice
President

 

[SIGNATURE PAGE TO SUPPLEMENT NO. 2 TO SECURITY AGREEMENT]